United States Court of Appeals
               For the Eighth Circuit
           ___________________________

                   No. 19-3117
           ___________________________

                United States of America

           lllllllllllllllllllllPlaintiff - Appellee

                              v.

Adrian Chavez Oviedo, also known as Michael Mendoza

         lllllllllllllllllllllDefendant - Appellant
            ___________________________

                   No. 19-3118
           ___________________________

                United States of America

           lllllllllllllllllllllPlaintiff - Appellee

                              v.

Adrian Chavez Oviedo, also known as Michael Mendoza

         lllllllllllllllllllllDefendant - Appellant
                         ____________

       Appeals from United States District Court
   for the Western District of Arkansas - Fayetteville
                    ____________
                              Submitted: April 9, 2020
                               Filed: April 16, 2020
                                   [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       In these consolidated appeals, Adrian Oviedo appeals the sentence imposed by
the district court1 after he pleaded guilty to drug and firearm offenses in two separate
cases--instituted by separate indictments--which were consolidated prior to the plea
hearing. His counsel has moved for leave to withdraw in each case, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonable.

       Upon review, we conclude that the district court did not impose a substantively
unreasonable sentence, as the court properly considered the factors listed in 18 U.S.C.
§ 3553(a) and did not err in weighing the relevant factors. See United States v.
Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (sentences are reviewed
for substantive reasonableness under deferential abuse of discretion standard; abuse
of discretion occurs when court fails to consider relevant factor, gives significant
weight to improper or irrelevant factor, or commits clear error of judgment in
weighing appropriate factors). Further, the court imposed a sentence below the
Guidelines range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir.
2013) (noting that when district court has varied below Guidelines range, it is “nearly
inconceivable” that court abused its discretion in not varying downward further).


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                          -2-
      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motions to withdraw.
                       ______________________________




                                      -3-